Citation Nr: 1754669	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from April 1978 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which denied entitlement to service connection for PTSD, claimed as a mental condition.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

The appeal was previously before the Board in February 2015 and the claim was recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and other information of record).  The Board remanded the claim for a VA examination to determine the nature and etiology of the Veteran's psychiatric disorders.  

In July 2016, the appeal was again before the Board, and was again remanded to obtain substantial compliance with February 2015 Board remand instructions.  Unfortunately, the Board finds that additional remand is necessary to obtain substantial compliance with prior Board remand directives before rendering a decision on the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2017).  When VA undertakes to provide an examination, it must ensure that the examination and opinions provided are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In a February 2015 remand, the Board requested a VA examination to determine the nature and etiology of any of the Veteran's psychiatric disorders.  The Board noted that the record included evidence of stressors occurring prior to service, to include severe childhood trauma.  In order to rebut the presumption of sound condition under 38 U.S.C. §1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board notes that the Veteran did not have a psychiatric disorder "noted" on his entrance examination.  Therefore, within the February 2015 remand, the Board additionally requested opinions on whether there was clear and unmistakable evidence that any diagnosed psychiatric disorders existed prior to service and were not aggravated by service.   

In a June 2015 VA psychiatric examination, the Veteran was diagnosed with PTSD and schizoaffective disorder.  The VA examiner opined that the Veteran's PTSD was more likely than not caused by severe childhood abuse, citing to multiple treatment records which attributed his PTSD symptoms primarily to severe childhood abuse.  However, she also indicated that she could not render a medical opinion about permanent exacerbation of the Veteran's PTSD by his military sexual trauma (MST) as she needed reliable sources of information for the Veteran's mental health, PTSD symptoms, and psychosocial functioning across time.  The examiner indicated that the specific cause of schizoaffective disorder was unknown.  Additionally, the examiner acknowledged that there was sufficient evidence of a personal assault and MST during service, but indicated that she could not provide an opinion on whether PTSD or schizoaffective disorder was aggravated during service.  

The June 2015 VA psychiatric examination of record contains opinions that do not adequately address the opinions requested on remand, and therefore, a new VA examination is necessary.  See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

As the Veteran is being scheduled for a new VA examination, he is advised that the duty to assist is not always a one-way street.  Should he fail to attend his VA examination without good cause, his claim will be considered based on the evidence of record.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner who has not previously examined the Veteran to determine the nature and etiology of his acquired psychiatric disorders.  The electronic claims file must be made available to, and be reviewed by, the examiner.  This record contains the available historical information on the Veteran's mental health, PTSD symptoms and psychosocial functioning. The examiner must note such review in the examination report.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.

In scheduling the examination, the AOJ should notify the Veteran of the consequences of him failing to report for the rescheduled VA examination, particularly in light of the noted inadequacies of the existing evidence of record, pursuant to 38 C.F.R. § 3.655(a).

a.  As to each of the Veteran's current psychiatric diagnoses, to include currently diagnosed PTSD and schizoaffective disorder, the VA examiner is requested to give the following opinions:

i.  Whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's psychiatric disorder pre-existed his military service.

The term "clear and unmistakable" is an onerous standard.  In other words, clear and unmistakable evidence leads to a conclusion that is undebatable.

ii.  If it is determined that the Veteran's psychiatric disorder clearly and unmistakably pre-existed his military service, determine whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that any such pre-existing psychiatric disorder was NOT aggravated in service.

iii.  If it is found that there is clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to service AND that there is clear and unmistakable evidence that the condition was NOT aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions. 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

iv.  If, however, it is determined that there is no clear and unmistakable evidence establishing that the Veteran's psychiatric disorder pre-existed military service and that the pre-existing condition was NOT aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military.  If that is the conclusion reached, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder is directly related to service to include as a result of MST.

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must provide a complete explanation for his/her opinion(s), based on his/ her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

b.  Although independent review of the claims file is required, the Board directs the examiner's attention to the following:

The VA examiner should note that the Board finds the Veteran's report of military sexual trauma (MST) during service as credible, and therefore, the MST should be assumed to have occurred as reported.

i.  The Veteran's July 2010 emergency records for psychiatric treatment from the Nashville VA facility, which detail the Veteran's treatment and also several potential stressors.

ii.  The Veteran's records from Centerstone Community Mental Health Care Centers from 2000 to 2006, particularly records from 
December 2000, July 2001, and November 2001, which describe several of the Veteran's potential stressors, and records from October 2006, detailing the Veteran's then-current and past diagnoses from that facility.

iii.  The Veteran's January 2001 and November 2001 psychiatric treatment records form the Dede Wallace Center, detailing the Veteran's treatment and discussing events that could be potential stressors.

iv.  The Veteran's April 2006 records from Nashville General Hospital detailing potential stressors.

v.  All four of the Veteran's VA Form 9 substantive appeals of record, which contain lay evidence of the Veteran's potential stressors.

vi.  The Veteran's April 2010 notice of disagreement, and September 2010 notice of disagreement and corresponding letter, which contain lay evidence of potential stressors.

vii.  The Veteran's May 2010 hearing transcript, located in the Veteran's virtual claims file.

viii.  The Veteran's May 2010 COPC Chattanooga psychiatry treatment record.

ix.  The Veteran's service treatment records, which describe injuries the Veteran sustained from fighting with another soldier.

x.  The June 2015 VA examination report, which diagnosed the Veteran with PTSD and schizoaffective disorder, and noted several markers supporting the Veteran's report of a personal assault/MST during service.

2. The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

 3. After all development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




